Citation Nr: 0114088	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-21 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected tonsillitis; 
conjunctivitis of the right eye; or sinusitis.

2.  Entitlement to service connection for psychiatric 
disability, claimed as secondary to service-connected 
tonsillitis; conjunctivitis of the right eye; or sinusitis.

3.  Entitlement to a compensable evaluation for 
conjunctivitis of the right eye.

4.  Entitlement to a compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


REMAND

In August 1999, the Board granted the veteran's claim of 
entitlement to service connection for conjunctivitis of the 
right eye and for sinusitis.  By a rating action in June 
2000, the RO granted entitlement to a noncompensable rating 
for each of those disabilities.  

The RO's August 1999 decision on appeal was an initial rating 
award.  As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), 
"on a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation."  When an initial 
rating award is at issue, a practice known as "staged" 
ratings may apply.  That is, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  It does not appear that the RO has given 
consideration to the possibility of staged ratings.

In its August 1999 decision, the RO denied entitlement to 
service connection for hypertension and psychiatric 
disability, because there was no evidence of a nexus to any 
service-connected disability.  Consequently, the RO concluded 
that those claims were not well grounded.  

Service connection may be granted when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2000).  In 
this regard, the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter Court) has further stated that when aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  It does not appear that 
the RO has considered the claims on that basis.  

In statements, received in May and June 2000, and on VA Form 
21-527, the veteran reported that he had received treatment 
for hypertension, psychiatric disability, and sinusitis at 
the VA Medical Center (MC) in San Juan, the Commonwealth of 
Puerto Rico through May 2000.  Although examinations of the 
veteran were performed at that facility as recently as 
February 2000, the last treatment records on file from that 
facility are dated in September 1992.  As VA treatment 
records are considered to be constructively of record, and 
may be relevant to the instant claim, the RO should obtain 
complete and current treatment records from the VA facility.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Accordingly, the 
case is remanded for the following actions:


1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should also request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for 
hypertension; entitlement to service 
connection for psychiatric disability; 
entitlement to a compensable rating for 
conjunctivitis of the right eye; and/or 
entitlement to a compensable rating for 
sinusitis.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  Such records should include, 
but are not limited to, the records of 
treatment at the San Juan VAMC, dated 
from September 1992 to the present.  The 
RO should also request that the veteran 
provide any additional relevant medical 
records he may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

3.  When the foregoing actions have been 
completed, the RO should schedule the 
veteran for a cardiovascular examination 
to determine the nature, extent, and 
etiology of any cardiovascular disability 
found.  All indicated tests and studies 
should be performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  If the veteran 
is found to have hypertension, the 
examiner should render any opinion as to 
whether it is at least as likely as not 
that such disability is due to or 
aggravated by his service-connected 
tonsillitis, right eye conjunctivitis, or 
service-connected sinusitis.  The 
rationale for all opinions must be set 
forth.

4.  The RO should schedule the veteran 
for a psychiatric examination to 
determine the nature, extent, and 
etiology of any such disability.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
claims folder must be made available to 
the examiner for review.  If the veteran 
is found to have psychiatric disability, 
the examiner should render any opinion as 
to whether it is at least as likely as 
not that such disability is due to or 
aggravated by his service-connected 
tonsillitis, right eye conjunctivitis, or 
service-connected sinusitis.  The 
rationale for all opinions must be set 
forth.

5.  The RO should schedule the veteran 
for an eye examination to determine the 
extent of such disability.  All indicated 
tests and studies should be performed, 
and any indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner for 
review.  The examiner must describe all 
objective symptoms of the disability.  
The rationale for all opinions must be 
set forth.

6.  The RO should schedule the veteran 
for an ear, nose, and throat examination 
to determine the extent of the veteran's 
service connected sinusitis.  All 
indicated tests and studies should be 
performed, and any indicated 
consultations should be scheduled.  The 
number and severity of the episodes 
should be documented, as well as the 
duration of any episodes, per year.  The 
examiner should note all medications 
prescribed and taken for the disability, 
including any antibiotics,  as well as 
the manifestations of such episodes, such 
as whether the veteran experiences 
headaches, nasal discharge or crusting.  
The claims folder must be made available 
to the examiner for review.  The 
rationale for all opinions must be set 
forth.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  


7.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Then the 
RO should undertake any other indicated 
development and readjudicate the issues 
of entitlement to service connection for 
hypertension due to service-connected 
disability; entitlement to service 
connection for psychiatric disability due 
to service-connected disability; 
entitlement to a compensable rating for 
conjunctivitis of the right eye; and 
entitlement to a compensable rating for 
sinusitis.  In so doing, the must ensure 
consideration of the potential for staged 
ratings with respect to the evaluations 
of conjunctivitis of the right eye and of 
sinusitis.  The RO must also consider the 
findings in Allen, noted above, with 
respect to aggravation by a service-
connected disability.  


After ensuring that the provisions of 
VCAA have been fully carried out, if the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
must furnish the veteran a Supplemental 
Statement of the Case on all issues 
remaining in appellate status and he must 
be afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 



By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




